UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________

                              No. 98-60731
                            Summary Calendar
                         _____________________

                         OLUWOLFE AKINDAHUNSI,

                                                    Plaintiff-Appellant,

                                 versus

                MISSISSIPPI VALLEY STATE UNIVERSITY;
            WILLIAM SUTTON; JAMES BREYLEY; ERIC THOMAS;
              ROY HUDSON; WALTER SIMMS; ESTELLE SIMMS,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                          4:97-CV-158-S-B
_________________________________________________________________

                            August 6, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Oluwolfe Akindahunsi, pro se, appeals the summary judgment

dismissing his employment discrimination claims arising out of the

non-renewal of his teaching contract at Mississippi Valley State

University; the order denying his motion for relief from the

judgment;   and   the   order   denying    his   motion   to   enjoin   the

defendants-appellees     from   using     certain   information   in    his

personnel file.

     Akindahunsi contends that the district court erred by denying

relief from the judgment, asserting that his failure to respond

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
timely to the summary judgment motion was in good faith; and that

the documents attached to his response created a material fact

issue regarding whether the refusal to renew his contract was based

upon his national origin.

     In the light of our review of the record and the briefs, we

find no reversible error.    Accordingly, we AFFIRM the judgment and

orders appealed from.       (Akindahunsi’s motions to file record

excerpts in excess of the page limitation, for leave to file reply

brief out of time, and for leave to file reply brief in its present

form, are GRANTED; his motion for injunction pending appeal is

DENIED.)

                                                        AFFIRMED




                                - 2 -